

116 HR 2220 IH: I–14 Expansion and Improvement Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2220IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Babin (for himself, Mr. Johnson of Louisiana, Mr. Abraham, Mr. Guest, Mr. Palazzo, Mr. Brady, Mr. Conaway, Mr. Flores, Mr. Williams, Mr. Carter of Texas, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to high priority
			 corridors on the National Highway System, and for other purposes.
	
 1.Short titleThis Act may be cited as the I–14 Expansion and Improvement Act of 2019. 2.High priority corridors on National Highway System (a)Identification (1)Central Texas CorridorSection 1105(c)(84) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended to read as follows:
					
 (84)The Central Texas Corridor, including the route— (A)commencing in the vicinity of Texas Highway 338 in Odessa, Texas, running eastward generally following Interstate Route 20, connecting to Texas Highway 158 in the vicinity of Midland, Texas, then following Texas Highway 158 eastward to United States Route 87 and then following United States Route 87 southeastward, passing in the vicinity of San Angelo, Texas, and connecting to United States Route 190 in the vicinity of Brady, Texas;
 (B)commencing at the intersection of Interstate Route 10 and United States Route 190 in Pecos County, Texas, and following United States Route 190 to Brady, Texas;
 (C)following portions of United States Route 190 eastward, passing in the vicinity of Fort Hood, Killeen, Belton, Temple, Bryan, College Station, Huntsville, Livingston, Woodville, and Jasper, to the logical terminus of Texas Highway 63 at the Sabine River Bridge at Burrs Crossing;
 (D)following United States Route 83 southward from the vicinity of Eden, Texas, to a logical connection to Interstate Route 10 at Junction, Texas;
 (E)following United States Route 69 from Interstate Route 10 in Beaumont, Texas, north to United States Route 190 in the vicinity of Woodville, Texas; and
 (F)following United States Route 96 from Interstate Route 10 in Beaumont, Texas, north to United States Route 190 in the vicinity of Jasper, Texas..
 (2)Central Louisiana CorridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by adding at the end the following:
					
 (91)The Central Louisiana Corridor commencing at the logical terminus of Louisiana Highway 8 at the Sabine River Bridge at Burrs Crossing and generally following portions of Louisiana Highway 8 to Leesville, Louisiana, and then eastward on Louisiana Highway 28, passing in the vicinity of Alexandria, Pineville, Walters, and Archie, to the logical terminus of United States Route 84 at the Mississippi River Bridge at Vidalia, Louisiana..
 (3)Central Mississippi CorridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991, as amended by this Act, is further amended by adding at the end the following:
					
 (92)The Central Mississippi Corridor commencing at the logical terminus of United States Route 84 at the Mississippi River and then generally following portions of United States Route 84 passing in the vicinity of Natchez, Brookhaven, Monticello, Prentiss, and Collins, to the logical terminus with Interstate Route 59 in the vicinity of Laurel, Mississippi and continuing on Interstate Route 59 south to United States Route 98 in the vicinity of Hattiesburg connecting to United States Route 49 south following to Interstate Route 10 in the vicinity of Gulfport following Mississippi Route 601 southerly terminating near the Mississippi State Port at Gulfport..
 (b)Inclusion of certain segments on interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended in the first sentence—
 (1)by inserting subsection (c)(84), after subsection (c)(83),; and (2)by striking and subsection (c)(90) and inserting subsection (c)(90), subsection (c)(91), and subsection (c)(92).
 (c)DesignationSection 1105(e)(5)(C) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by striking The route referred to in subsection (c)(84) is designated as Interstate Route I–14. and inserting The route referred to in subsection (c)(84)(A) is designated as Interstate Route I–14 North and the State of Texas shall erect signs, as appropriate and as approved by the Secretary, identifying such route as future Interstate Route I–14 North. The route referred to in subsection (c)(84)(B) is designated as Interstate Route I–14 South and the State of Texas shall erect signs, as appropriate and as approved by the Secretary, identifying such route as future Interstate Route I–14 South. The routes referred to in subparagraphs (C), (D), (E), and (F) of subsection (c)(84) and in subsections (c)(91) and (c)(92) are designated as Interstate Route I–14 and the States of Texas, Louisiana, and Mississippi shall erect signs, as appropriate and as approved by the Secretary, identifying such routes as segments of future Interstate Route I–14..
			